TERMINATION OF STOCK OPTION AGREEMENT


THIS TERMINATION OF STOCK OPTION AGREEMENT (this “Agreement”) is made by and
between Lightyear Network Solutions, Inc., a Nevada corporation (the “Company”),
and ____________ (the “Optionee”).


Explanatory Statement


Pursuant to the terms of the Company’s 2010 Stock Incentive and Compensation
Plan and an Employee Stock Option Agreement between the Company and Optionee
(the “Option Agreement”), Optionee has been granted an option (the “Option”) to
purchase a number of common shares of the Company (the “Shares”) at an exercise
price per Share, both as stated on the signature page to this Agreement.


The parties now desire to terminate the Option and the Option Agreement.


NOW, THEREFORE, for good and valuable consideration including the promises
herein, the parties agree as follows:


1.           Termination of Option and Option Agreement.  Effective as of the
time that this Agreement has been executed by both the Optionee and the Company
(the “Effective Time”), the Option and the Option Agreement are hereby
terminated and are no longer in force or effect.  All of the liabilities and
obligations of the Company and the Optionee relating to or arising from the
Option and the Option Agreement are hereby terminated.  In addition, the
Optionee hereby surrenders the original Option Agreement to the Company for
cancelation, effective as of the Effective Time.
 
2.           Bonus Payment.  In consideration of the termination of the Option,
the Option Agreement and all related liabilities and obligations, the Company
shall pay to the Optionee a cash bonus (the “Bonus”), in the amount of $1.00 on
or before December 31, 2011.   The Bonus shall be reduced by the withholding and
payroll obligations described in Section 5.
 
3.           Covenants, Representations and Warranties of the Optionee.  The
Optionee covenants, represents and warrants to the Company as follows:
 
(a)           The Optionee has received a letter (the “Optionee Letter”) from
the Company, dated December 20, 2011, setting forth, among other things, the
fair market value of the Options and the Company’s material financial
information.
 
(b)         The Optionee has had a reasonable opportunity to ask questions of
and receive information and answers from persons acting on behalf of the Company
concerning the Option, the Option Agreement or this Agreement as the Optionee
may deem necessary to verify the information contained in the Optionee Letter.
All such questions have been answered and all such information has been provided
to the full satisfaction of the Optionee.
 
(c)           No oral or written representations have been made, nor has any
oral or written information been furnished, to the Optionee in connection with
the Option, the Option Agreement or this Agreement that were in any way
inconsistent with the information stated in the Optionee Letter.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Limited Release.
 
(a)           Effective as of the Effective Time, the Optionee hereby
irrevocably releases, acquits and forever discharges the Company and each of its
officers, directors, stockholders, representatives, employees, principals,
agents, affiliates, parents, subsidiaries (direct and indirect), joint ventures,
predecessors, successors, and assigns, and insurers and attorneys of any of them
(collectively, the “Released Parties”) from any and all actions, claims,
counterclaims, suits, causes of action, damages, demands and liabilities, of
every kind and nature whatsoever, past, present or future, at law or in equity,
whether known or unknown, contingent or otherwise, relating to or arising out of
the Option or Option Agreement, in each case, which the Optionee had, has or may
have had at any time in the past until and including the Effective Time
(collectively, “Released Claims”).  The Optionee covenants and agrees not to
institute any litigation, lawsuit, claim or action against any of the Released
Parties with respect to the Released Claims.  
 
(b)           The Optionee acknowledges that he or she has been informed that
the Company and/or its subsidiaries, affiliates and successors may from time to
time enter into agreements for additional types of financing, including, without
limitation, recapitalizations, mergers and initial public offerings of the
capital stock of the Company and/or its subsidiaries, affiliates and successors,
and also may pursue acquisitions or enter into agreements for the sale of the
Company and/or its subsidiaries, affiliates or successors or all or a portion of
the assets of the Company, its subsidiaries, affiliates or successors, as the
case may be, which may result in an increase in the value of the Option or the
Shares in excess of the Bonus, and that any and all claims arising from or
relating to such transactions or such increases in value (without limitation)
are encompassed within the scope of Released Claims.
 
(c)           The Optionee hereby represents and warrants that the Optionee has
access to adequate information regarding the scope and effect of the limited
release set forth in this Section 4, and all other matters encompassed by this
release, to make an informed and knowledgeable decision with regard to granting
this release.  The Optionee further represents and warrants that he or she has
not relied upon the Company, its subsidiaries, or any other Released Parties in
deciding to grant this general release and has instead made his or her own
independent analysis and decision to grant this release.  The Optionee
acknowledges and agrees that the Bonus payable to the Optionee under this
Agreement provides good and sufficient consideration for every promise, duty,
release, obligation, agreement and right contained in this Agreement.
 
(d)           The Optionee acknowledges and agrees that each of the Released
Parties is a third party beneficiary of this release, and shall be entitled to
enforce the provisions herein against the Optionee to the same extent as if they
were parties hereto.
 
5.           Tax Treatment of Bonus; Withholding.  The Optionee acknowledges
that the payment of the Bonus in cash (a) will be treated for tax purposes as
compensation paid to the Optionee, (b) will be taxed to the Optionee at ordinary
income tax rates, and (c) will be reduced by all applicable payroll deductions
and withholding taxes required by applicable law, if any.
 
 
 
termination of stock option agreement
2

--------------------------------------------------------------------------------

 
 
6.           Further Assurances.  The Optionee agrees to execute and deliver,
after the date of this Agreement, without additional consideration, such further
assurances, instruments and documents, and to take such other actions, as the
Company may reasonably request in order to fulfill the intent of this Agreement
and the transactions contemplated hereby.
 
7.           Miscellaneous.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof, superseding any
prior understandings and agreements between the parties.  No amendment or
modification of this Agreement shall be binding unless made in a writing duly
executed by the Optionee and the Company.  This Agreement shall be binding upon
the parties hereto and their respective heirs, personal representatives,
successors and assigns.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Kentucky, excluding any conflicts of
law principle that would apply the law of another jurisdiction.
 
Signature page follows.
 
 
 
termination of stock option agreement
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date set forth below.



 
Optionee:
      ______________________________________________          
Name:
     
Date: ___________________________________







Number of Shares Optionee has the Option to Purchase:  _________


Exercise Price Per Share:     $1.25


Estimated Per Share Black-Scholes value:   __________


Date of Option Agreement:_____________________________________




LIGHTYEAR NETWORK SOLUTIONS, INC.






By _______________________________
 
Name:_____________________________


Title:______________________________


Date:______________________________

 
termination of stock option agreement
signature page

--------------------------------------------------------------------------------

 